Citation Nr: 1519020	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a monthly housing allowance for the month of February 2013 under the Post-9/11 GI Bill.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to February 2013.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran received education benefits while he was on active duty.

2.  The Veteran separated from active duty on February 1, 2013.


CONCLUSION OF LAW

The criteria for a housing allowance under the Post-9/11 GI Bill prior to March 1, 2013, are not met.  38 C.F.R. § 21.9625(k)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Law and Analysis

The Veteran was awarded and began using his VA education benefits under the Post-9/11 GI Bill during his period of active duty.  See January 2013 letter to the Veteran.  His DD Form 214 shows that he separated from active duty on February 1, 2013.  In February 2013, he was notified of his award of a monthly housing allowance of $1,368.00 for each full month of training during the certified period beginning March 1, 2013.  The Veteran filed a notice of disagreement with the date of the monthly housing allowance.  He argues that, because he was on active duty for only one day in February 2013, his award should include February 2013 and should be prorated to not include his one day of active duty during that month.  See February 2013 Veteran statement.

If an individual is released or discharged from active duty during a certified period of enrollment, VA will begin paying the monthly housing allowance beginning the first day of the month following the date the individual was discharged.  38 C.F.R. § 21.9625(k)(2).  There is, therefore, no basis within the law to allow for the Veteran's housing allowance in February 2013, because he separated from active service in February 2013.  The appropriate date for the assignment of his housing allowance under the Post-9/11 GI bill was the first date of the month following the date he was discharged, which was March 1, 2013.  

The Board indeed recognizes the Veteran's statement indicating his awareness of the law, but asserting that his appeal should be granted out of fairness and with the use of common sense.  While the Board certainly understands the Veteran's contention, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a monthly housing allowance for the month of February 2013 under the Post-9/11 GI Bill is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


